SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-21609 CHASE PACKAGING CORPORATION (Exact name of registrant as specified in its charter) Texas 93-1216127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 636 River Road, Fair Haven, New Jersey07704 (Address of principal executive offices) (Zip Code) (732) 741-1500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act. Yesx No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 13, 2014 Common Stock, par value $.10 per share 15,536,275 shares Table of Contents - INDEX - Page(s) PART I - Financial Information: ITEM 1 Financial Statements: Condensed Balance Sheets (Unaudited) - June 30, 2013 and December 31, 2012 3 Condensed Statements of Operations (Unaudited) - Cumulative Period During the Development Stage (January 1, 1999 to June 30, 2013) and the Six and Three Months Ended June 30, 2013 and 2012 4 Condensed Statements of Cash Flows (Unaudited) - Cumulative Period During the Development Stage (January 1, 1999 to June 30, 2013) and the Six Months Ended June 30, 2013 and 2012 5 Notes to Interim Condensed Financial Statements (Unaudited) 6-16 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 19 ITEM 4 Controls and Procedures 19 PART II - Other Information ITEM 1. Legal Proceedings. 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 ITEM 3. Defaults upon Senior Securities. 21 ITEM 4. Mine Safety Disclosures. 21 ITEM 5. Other Information. 21 ITEM 6. Exhibits. 22 SIGNATURES 23 EXHIBITS 2 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements. CHASE PACKAGING CORPORATION (A Development Stage Company) CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS: Cash $ $ TOTAL ASSETS $ $ LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY: PREFERRED STOCK, $1.00 par value; 4,000,000 authorized: Series A 10% Convertible Preferred stock; 50,000 shares authorized; 22,704 shares issued and outstanding as of June 30, 2013 and December 31, 2012 : liquidation preference of $2,270,400 as of June 30, 2013 and December 31, 2012 Common stock, $.10 par value 200,000,000 shares authorized; 16,033,862 shares issued and outstanding as of June 30, 2013 and December 31, 2012 Treasury Stock, $.10 par value 497,587 shares as of June 30, 2013 and December 31, 2012 ) ) Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS’ EQUITY $ $ See notes to interim condensed financial statements. 3 CHASE PACKAGING CORPORATION (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For The Six Months Ended June 30, For The Three Months Ended June 30, Cumulative During the Development Stage (January 1, 1999 to June 30, NET SALES $ - $ - $ - $ - $ - EXPENSES: General and administrative expense LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense - ) Interest and other income 65 80 33 42 Change in warrant liability - - Warrant liability extinguishment from modification of warrants - - TOTAL OTHER INCOME 65 33 LOSS BEFORE INCOME TAXES ) Provision for income taxes - NET LOSS $ ) $ ) $ ) $ ) ) Accretion of preferred stock to redemption value - ) - ) ) NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – BASIC AND DILUTED See notes to interim condensed financial statements. 4 CHASE PACKAGING CORPORATION (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For The Six Months Ended June 30, Cumulative During the Development Stage (January 1, 1999) to June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustment to reconcile to net loss to net cash used in operating activities: Change in warrant liability - (60,419 ) (130,456 ) Warrant liability extinguishment from modification of warrants - (9,396 ) (9,396 ) Stock based compensation - , Change in assets and liabilities: Accounts payable and accrued expenses (2,091 ) (12,151 ) Net cash used in operating activities (50,284 ) (49,104 ) (750,457 ) CASH FLOWS FROM INVESTING ACTIVITIES - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible debt - - Proceeds from private placement/exercise of stock warrants - - Capital contribution - - Proceeds from private placement - - Cash dividends paid on preferred stock - - (5,490 ) Net cash provided by financing activities - - NET INCREASE (DECREASE) IN CASH (50,284 ) (49,104 ) Cash, at beginning of period CASH, END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for: Interest $
